******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
VERNON J. LEFTRIDGE, JR. v. KENISHA WIGGINS
                (AC 35726)
           DiPentima, C. J., and Beach and Mullins, Js.
         Argued March 2—officially released May 12, 2015

(Appeal from Superior Court, judicial district of New
  London, Shluger, J. [appeals from family support
magistrate, motion to recuse]; Carbonneau, J. [motion
            to appoint guardian ad litem].)
  Vernon J. Leftridge, Jr., self-represented, the appel-
lant (plaintiff).
  Sean O. Kehoe, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (state).
                          Opinion

  DiPENTIMA, C. J. The self-represented plaintiff, Ver-
non J. Leftridge, Jr., filed an appeal1 and seven amended
appeals from orders and decisions of family support
magistrates and judges of the Superior Court related
to an increase in his child support obligation. Prior to
oral argument, we dismissed all but three of his appeals.
With regard to these remaining appeals, we conclude
that the plaintiff failed to address those issues in his
brief and therefore has abandoned them. As a result,
we affirm the judgments of the trial court.
  We previously set forth the following facts and proce-
dural history of this case. ‘‘On May 19, 2005, the court,
Swienton, J., awarded the parties joint custody of their
minor son and ordered the plaintiff to pay $50 per week
to the defendant, Kenisha Wiggins, as child support. On
May 28, 2010, the state of Connecticut, support enforce-
ment services, filed a motion to modify on behalf of
the defendant, seeking an increase in the plaintiff’s child
support obligation. The record reflects a return of ser-
vice indicating that this motion to modify was served
on the plaintiff by abode service at 49 Spring Street,
apartment A-2, Hartford, Connecticut, on May 25, 2010.
The notice to the plaintiff, along with the order for
hearing and summons, likewise indicates that it was
served on the plaintiff at the same address, care of
Sylvontae Bishop. On July 13, 2010, the family support
magistrate, Richard G. Adams, ruling on the state’s
motion to modify, ordered an increase in the plaintiff’s
child support obligation to $150 per week. On August
24, 2010, the plaintiff filed a motion to modify. On
August 26, 2010, the plaintiff filed an ‘immediate motion
to immediately vacate’ the support order entered by
the family support magistrate. The plaintiff argued, in
part, that he had not been served with a copy of the
motion to modify and did not receive notice of the July
13, 2010 court date.
  ‘‘The family support magistrate held a hearing on
the matter on August 27, 2010. The defendant, Theresa
Drew, the support enforcement officer, and David Gage,
the deputy chief clerk of the court, were present at this
hearing. The plaintiff was not present. Gage stated at
the hearing that when the plaintiff came to the clerk’s
office to see the state’s motion to modify, it was not in
the file. Gage also stated that subsequent notice of the
motion, which was mailed to the plaintiff at the Spring
Street address, was returned to support enforcement
services as undeliverable. Drew, on behalf of the state,
explicitly stated that she did not contest the fact that
the plaintiff had not been served with the state’s motion
to modify. On this basis, the family support magistrate
indicated that the plaintiff’s motion to vacate, which
he was treating as a motion to open, was granted ‘on
the ground that proper jurisdiction was never obtained.’
The family support magistrate accordingly reinstated
the original support order of $50 per week.
   ‘‘Before the hearing adjourned, Drew indicated on
the record that support enforcement services would re-
serve the plaintiff properly with the motion to modify,
either by using his post office box or by serving him
in person at one of the parties’ upcoming court dates.
The family support magistrate indicated that the motion
to modify would be scheduled at the same time as all
other outstanding motions in the case, including the
plaintiff’s motion to modify. The record reflects that
the court clerk then placed the plaintiff’s motion to
modify and the state’s motion to modify back on the
docket to be heard on the same day. A hearing was
scheduled to take place before the trial court, Shluger,
J., on September 27, 2010.
   ‘‘On that date, the defendant appeared at the hearing.
Neither the plaintiff nor a representative from support
enforcement services was present. After making a find-
ing of notice as to the plaintiff, the court ordered, inter
alia, an increase in the plaintiff’s child support obliga-
tion to $150 per week, retroactive to May 28, 2010, the
date of filing of the state’s motion to modify.
  ‘‘The plaintiff next filed a series of motions challeng-
ing the September 27, 2010 orders. In these motions
the plaintiff claimed that he had not been served with
notice of the September 27, 2010 hearing. On February
14, 2011, the court conducted an evidentiary hearing
on the plaintiff’s motions. At the conclusion of the hear-
ing, the court indicated that it found the plaintiff’s testi-
mony ‘completely not credible’ with regard to notice
and denied the plaintiff’s motions.’’ (Footnotes omit-
ted.) Leftridge v. Wiggins, 136 Conn. App. 238, 240–43,
44 A.3d 217 (2012).
  The plaintiff filed an appeal, claiming that the support
orders issued on September 27, 2010, violated his due
process rights because he had not been served with
the motion to modify and did not have a meaningful
opportunity to be heard. Id., 243. In our opinion issued
on June 12, 2012, we agreed with the plaintiff. We
reversed the judgment of the trial court and remanded
the case with direction to vacate the support orders
entered by the court on September 27, 2010. Id., 246.
   On July 25, 2012, the state moved to open the judg-
ment and to reinstate the support orders. It alleged
that the plaintiff had represented to the family support
magistrates, the Superior Court and the Appellate Court
that he had not received proper abode service at 49
Spring Street, apartment A-2, Hartford, for the motion
to modify the child support obligation, while simultane-
ously representing to the housing court, in a separate
action, his desire to maintain the use and the occupancy
of that address. The state further alleged that the plain-
tiff, at the time he claimed not to reside at that address,
received housing court notices at 49 Spring Street,
apartment A-2, Hartford. The state, therefore, moved
to open the August 27, 2010 magistrate order on the
basis of fraud or mistake and to reinstate the support
payment of $150 per week. The family support magis-
trate, Harris T. Lifshitz, denied this motion on August
9, 2012. In denying the state’s motion, Magistrate Lifshitz
concluded that the plaintiff had not been served prop-
erly, but also made additional findings regarding the
merits of the state’s case.
   Pursuant to General Statutes § 46b-231 (n) and Prac-
tice Book § 25a-29, the state appealed from the decision
of Magistrate Lifshitz to the Superior Court. On October
9, 2012, Judge Shluger held a hearing and, in accordance
with an agreement of the parties, rendered judgment
that the plaintiff had been served improperly with the
state’s motion to open the judgment and vacated the
remaining findings by Magistrate Lifshitz. That same
day, the state served the plaintiff in hand with its motion
to open the August 27, 2010 judgment on the basis of
fraud or mistake and to reinstate the support payment
of $150 per week. Later that month, the plaintiff moved
‘‘to recuse and disqualify’’ Judge Shluger, alleging an
impropriety and an appearance of impropriety.2
   On April 15, 2013, the family support magistrate, San-
dra Sosnoff Baird, issued a memorandum of decision3
finding that the plaintiff fraudulently had misrepre-
sented his address to the detriment of the defendant.4
Accordingly, Magistrate Sosnoff Baird opened the
August 27, 2010 judgment and ordered a new trial. On
April 25, 2013, the plaintiff filed an appeal of this deci-
sion in the Superior Court.5 On May 13, 2013, Judge
Shluger continued the matter until June 10, 2013, and
noted that if the plaintiff failed to attend that proceed-
ing, his appeal would be denied. On May 21, 2013, Magis-
trate Sosnoff Baird issued an order continuing a hearing
until June 25, 2013, and the plaintiff filed an appeal of
that continuance in the Superior Court on May 28, 2013.
On June 10, 2013, Judge Shluger denied the plaintiff’s
appeals for failure to prosecute.
  On July 2, 2013, Magistrate Sosnoff Baird issued a
memorandum of decision increasing the plaintiff’s
weekly child support from $50 per week to $150 per
week based on the child support guidelines. This order
was made retroactive to May 25, 2010. The plaintiff also
was ordered to pay $30 per week on his child support
arrearage resulting from the retroactive modification.
The plaintiff filed two appeals from these orders in the
Superior Court; the first on July 10, 2013, and the second
on July 15, 2013.
  On July 8, 2013, Judge Shluger denied the plaintiff’s
October, 2012 motion to recuse and disqualify himself.
The plaintiff later filed a motion to vacate the increased
child support and the arrearage order. He also filed a
motion requesting that the court appoint the Children
Law Center of Connecticut to represent the minor child
in this case.
   On January 13, 2014, the court, Carbonneau, J.,
appointed a guardian ad litem for the minor son and
ordered the parties to pay the fees equally. The plaintiff
filed an appeal to this court from the appointment of
the guardian ad litem for the minor child that same day.
  Our detailed recitation of the procedural history of
this case following our 2012 opinion is not exhaustive;
instead, it provides only the details relevant to the mat-
ters pending before this court. The plaintiff filed his
appeal on May 14, 2013, followed by seven amended
appeals. On April 16, 2014, this court, acting on its own
motion, dismissed the original appeal, and the first,
fourth, fifth and seventh amended appeals.6 The second,
third and sixth amended appeals remain.
   In his second amended appeal, the plaintiff claims
that Judge Shluger improperly denied his appeals of
Magistrate Sosnoff Baird’s April 15, 2013 memorandum
of decision and her May 21, 2013 continuance. In his
third amended appeal, the plaintiff claims that his
motion to recuse and disqualify Judge Shluger was
denied improperly.7 In his sixth amended appeal, the
plaintiff claims that Judge Carbonneau improperly
appointed a guardian ad litem for the minor son. The
plaintiff, however, has failed to brief these issues ade-
quately. Specifically, his brief does not discuss the
denial of the appeals from Magistrate Sosnoff Baird,
the denial of the motion to recuse and disqualify Judge
Shluger, or the July 13, 2014 appointment of a guardian
ad litem. Moreover, the plaintiff did not present any
argument as to why these orders were improper.8 ‘‘We
repeatedly have stated that [w]e are not required to
review issues that have been improperly presented to
this court through an inadequate brief. . . . Analysis,
rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the issue
properly.’’ (Internal quotation marks omitted.) Saint
Bernard School of Montville, Inc. v. Bank of America,
312 Conn. 811, 829, 95 A.3d 1063 (2014). The plaintiff,
therefore, is not entitled to review of these claims on
the merits. We will not speculate or presume error on
the part of the trial court on the basis of a brief devoid
of any analysis of these claims. See, e.g., Clelford v.
Bristol, 150 Conn. App. 229, 233, 90 A.3d 998 (2014).
Accordingly, we affirm the judgments of the trial court
with respect to his second, third and sixth amended
appeals.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff initially filed this appeal in the Supreme Court, which trans-
ferred the matter to this court.
  2
    On January 28, 2013, the plaintiff filed another motion to recuse Judge
Shluger. This motion remains pending.
  3
    Magistrate Sosnoff Baird filed a corrected memorandum of decision on
April 17, 2013.
  4
    In her memorandum of decision, Magistrate Sosnoff Baird noted that
the plaintiff did not appear at the hearing on the defendant’s motion to
open. She also found, by clear and convincing evidence, that the plaintiff
had resided at 49 Spring Street, apartment A-2, Hartford, on May 25, 2010.
In reaching the conclusion that the plaintiff had perpetrated a fraud against
the defendant, Magistrate Sosnoff Baird stated: ‘‘Based upon the foregoing,
this court finds that the plaintiff made a representation on August 27, 2010,
that he knew was untrue, which he made with the intent of inducing reliance
on the part of the defendant, to her detriment, when the court reduced the
child support from $150 weekly to $50 weekly.’’ Finally, she rejected any
equitable defense, such as laches or the clean hands doctrine.
   5
     Specifically, the plaintiff set forth the following as the reasons for his
appeal: ‘‘The magistrate lacked jurisdiction over the plaintiff/petitioner cus-
todial parent/father Vernon J. Leftridge, Jr., and [its] decision is erroneous
and based on defense fraud. Rulings defective as the petitioner custodial
father wasn’t present on August 27, 2010 (AC33154). The magistrate abused
her discretion & was barred pursuant to res judicata doctrine. See Connecti-
cut Appellate Court June 12, 2012, A.C. 33154 decision terminated in favor
of the plaintiff. Decision is bias & same transaction as A.C. 33154.’’
   6
     We also prohibited the plaintiff from filing any further appeals or
amended appeals in this matter without filing a motion for permission to
file an appeal or amended appeal with the Appellate Court clerk’s office.
   7
     We are mindful that ‘‘[a]lthough denial of a motion to disqualify [a trial
court judge] is, in and of itself, an interlocutory order . . . denial of such
a motion is appealable in conjunction with the appeal of a final order such
as an order of contempt.’’ (Internal quotation marks omitted.) Hartford
Federal Savings & Loan Assn. v. Tucker, 192 Conn. 1, 7–8, 469 A.2d 778
(1984); see also Blue Cross/Blue Shield of Connecticut, Inc. v. Gurski, 49
Conn. App. 731, 734, 715 A.2d 819 (review of interlocutory ruling must await
appeal from final judgment), cert. denied, 247 Conn. 920, 772 A.2d 809 (1998).
   8
     ‘‘Although we are solicitous of [self-represented] litigants, the rules of
practice cannot be ignored completely.’’ Bove v. Bove, 128 Conn. App. 811,
817, 20 A.3d 31, cert. denied, 302 Conn. 904, 23 A.3d 1244 (2011); see also
Tonghini v. Tonghini, 152 Conn. App. 231, 240, 98 A.3d 93 (2014); Nowacki
v. Nowacki, 129 Conn. App. 157, 163 n.4, 20 A.3d 702 (2011).